DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 12/22/2021.
Claims 1-20 are pending and have been considered below.

Claim Objections
Claim 19 is objected to because of the following informalities:  It appears there is a typo to include another claim 20 inside the body of claim 19.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed non-transitory computer-readable medium appears reasonable to interpret by one of the ordinary skilled in the art as signal per se.  Applicant’s specification provides intrinsic evidence that the non-transitory computer-readable medium is intended to cover signals (see paragraphs 52-54 “In this document, the terms "computer program medium" and "computer usable medium" are used to generally refer to transitory or non-transitory media…Terms and phrases used in this document, and variations thereof, unless otherwise expressly stated, should be construed as open ended as opposed to limiting…”; see also paragraph 27 “…Examples of non-transitory computer readable medium may include an electronic, magnetic, optical, or other physical storage device that contains or stores executable instructions. For example, the non-transitory computer readable medium 312 may be a Random-Access memory (RAM), an Electrically Erasable Programmable Read-Only Memory (EEPROM), a hard disk, an optical disc, or other type of storage device”).  Signals are not directed to one of the four patent-eligible subject matter categories (process, machine, manufacture, composition of matter) and therefore are not eligible subject matter under 35 U.S.C. 101 statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 20200202251 to Dobrovolsky et al.

Per claims 1, 19 and 20, Dobrovolsky teaches a computer-implemented method, the method comprising: 
receiving, by a computing system, original software code (see at least paragraph [0017] “…receives the applications from the scheduler 310 in a queue...”); 
providing, by the computing system, the original software code to a parsing engine (see at least paragraph [0032] “…the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs…”); and 
determining, by the computing system, based on the parsing engine, at least one type of a hardware processor for at least a portion of the original software code (see at least paragraph [0032] “…the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup…”).

Per claim 2, Dobrovolsky further teaches
wherein the at least one type of the hardware processor includes one of a graphical processing unit (GPU), a central processing unit (CPU), a field-programmable gate array (FPGA), or a digital signal processor (DSP) (see at least paragraph [0032] “…the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs…”).

Per claim 3, Dobrovolsky further teaches
wherein the acquiring the at least one type of the hardware processor further comprises: 
determining at least two types of hardware processors from the GPU, CPU, FPGA, and DSP (see at least paragraph [0032] “…the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs…”).

Per claim 4, Dobrovolsky further teaches
wherein the parsing engine determines the at least the portion of the original software code based on a set of fixed rules (see at least paragraph [0032] “…the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time…”; see also at least paragraphs [0018-0019] “…the computational profile of an application may be created based on application computational fingerprinting metrics…the application computational fingerprinting metrics may be generated and stored in the form of matrices. In an embodiment, application computational fingerprinting metrics may be an intersection between arrays of data sourced from applications under decision reviews and the number of dimensions that are collected based on historical computational fingerprints. In an embodiment, the decision reviews may be based on prior decisions as to whether such applications were optimally executed on CPUs, GPUs, FPGAs, or hybrids of CPUs, GPUs, and/or FPGAs”).

Per claim 5, Dobrovolsky further teaches
wherein the set of fixed rules quantizes parameters of a multi-dimensional vector, the parameters comprising at least one of memory access, parallelization, looping, recursion, decisions, repeated operations, or timing (see also at least paragraphs [0018-0019] “…the computational profile of an application may be created based on application computational fingerprinting metrics…the application computational fingerprinting metrics may be generated and stored in the form of matrices. In an embodiment, application computational fingerprinting metrics may be an intersection between arrays of data sourced from applications under decision reviews and the number of dimensions that are collected based on historical computational fingerprints. In an embodiment, the decision reviews may be based on prior decisions as to whether such applications were optimally executed on CPUs, GPUs, FPGAs, or hybrids of CPUs, GPUs, and/or FPGAs”).

Per claim 6, Dobrovolsky further teaches
generating hypotheses for the parameters (see at least paragraphs [0022-0030] “…an application may be characterized by a multi-dimensional parameter A in M dimensions as follows: A=(a.sub.1,a.sub.2,a.sub.3, . . . ,a.sub.M)…”);
executing a sample code segment on the at least one type of the hardware processor (see at least paragraph [0022] “…GA prediction model to predict gains in execution speeds by executing a GPU version, an FPGA version, or an alternative version, such as a hybrid version, of an application with an acceptably high degree of accuracy is described as follows. For example, an application may be characterized by a multi-dimensional parameter A in M dimensions as follows: A=(a.sub.1,a.sub.2,a.sub.3, . . . ,a.sub.M)…”);
measuring at least timing or power consumptions for the at least one type of the hardware processor during the executing the sample code segment (see at least paragraph [0022] “…GA prediction model to predict gains in execution speeds by executing a GPU version, an FPGA version, or an alternative version, such as a hybrid version, of an application with an acceptably high degree of accuracy is described as follows. For example, an application may be characterized by a multi-dimensional parameter A in M dimensions as follows: A=(a.sub.1,a.sub.2,a.sub.3, . . . ,a.sub.M)…”); and
determining in-sample error for the at least one type of the hardware processor (see at least paragraph [0023] “…where a.sub.1, a.sub.2, a.sub.3,  . . , a.sub.M may be regarded as a coordinate in an M-dimensional space where each computational fingerprinting attribute of the application constitutes one of the dimensions. In an embodiment, this multi-dimensional parameter A may be representative of a computational profile of the application based on the application computational fingerprinting metrics…”).

Per claim 7, Dobrovolsky further teaches
executing a set of code segments on the at least one type of the hardware processor to determine out-sample errors (see at least paragraphs [0024-0025] “… the GA prediction model may use a plurality of benchmarks, which may be represented by a multi-dimensional benchmark B in M dimensions as follows: B=(b.sub.1,b.sub.2,b.sub.3, . . . ,b.sub.M) where b.sub.1, b.sub.z, b.sub.3, . . . , b.sub.M each represents an individual benchmark in an experimental setup. In an embodiment, each of the benchmarks b.sub.1, b.sub.2, b.sub.3, . . . , b.sub.M may be represented as a coordinate in an M-dimensional space…”); and 
establishing at least one level of similarity between the in-sample error and out-sample errors (see at least paragraph [0026] “…a measure of how close the multi-dimensional parameter A of an application is to the multi-dimensional benchmark B may be determined by a normalized Euclidean distance d in the M-dimensional space as follows: d=√{square root over ((a.sub.1−b.sub.1).sup.2+(a.sub.2−b.sub.2).sup.2+ . . . +(a.sub.M−b.sub.M).sup.2)}…”).

Per claim 8, Dobrovolsky further teaches
categorizing each code segment of the set of code segments based on a corresponding multi-dimensional vector (see at least paragraph [0022-0023] “…A=(a.sub.1,a.sub.2,a.sub.3, . . . ,a.sub.M) where a.sub.1, a.sub.2, a.sub.3, . . . , a.sub.M may be regarded as a coordinate in an M-dimensional space where each computational fingerprinting attribute of the application constitutes one of the dimensions.  In an embodiment, this multi-dimensional parameter A may be representative of a computational profile of the application based on the application computational fingerprinting metrics…”); and 
determining a type of a hardware processor based on the corresponding multi-dimensional vector (see at least paragraph [0022] “…a GA prediction model to predict gains in execution speeds by executing a GPU version, an FPGA version, or an alternative version, such as a hybrid version, of an application with an acceptably high degree of accuracy is described as follows. For example, an application may be characterized by a multi-dimensional parameter A in M dimensions as follows: A=(a.sub.1,a.sub.2,a.sub.3, . . . ,a.sub.M)…”).  

Per claim 11, Dobrovolsky further teaches
wherein the parsing engine is a trained classifier, wherein the determining the at least one type of the hardware processor for the at least the portion of the original software code based on the parsing engine further comprises: segmenting the original source code into a plurality of segments based on the trained classifier (see at least paragraph [0032] “an application source code parser may be provided as an extension of the genetic algorithm in the GA prediction model to discover process steps in the application source code that may be suitable for parallelization. In an embodiment, the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup”).

Per claim 12, Dobrovolsky further teaches
analyzing the plurality of segments for existences of one or more iterative processes, matrix operations, close repetitive memory uses, timing operations with dwell loops, signal processing, recursions, graphical transformations, logic operations, or floating point calculations (see at least paragraph [0032] “an application source code parser may be provided as an extension of the genetic algorithm in the GA prediction model to discover process steps in the application source code that may be suitable for parallelization. In an embodiment, the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup”).

Per claim 13, Dobrovolsky further teaches
wherein the trainer classifier is trained based on a set of code comprising algorithms that are empirically evaluated on at least two types of the hardware processors (see at least paragraph [0032] “an application source code parser may be provided as an extension of the genetic algorithm in the GA prediction model to discover process steps in the application source code that may be suitable for parallelization. In an embodiment, the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup”).

Per claim 14, Dobrovolsky further teaches
wherein the algorithms are empirically evaluated on the at least two types of the hardware processors for any combination of processor usage, power usage, memory usage, and thermal signatures associated with each processor of the at least two types of the hardware processors (see at least paragraph [0032] “…the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup…”).

Per claim 15, Dobrovolsky further teaches
generating a set of new code segments for the at least two types of the hardware processors based on the original code, each code segment of the new code segments associated with a different type of a hardware processor (see at least paragraph [0032] “an application source code parser may be provided as an extension of the genetic algorithm in the GA prediction model to discover process steps in the application source code that may be suitable for parallelization. In an embodiment, the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup”).

Per claim 17, Dobrovolsky further teaches
receiving a list of available types of hardware processors that excludes a first type of hardware processor (see at least paragraph [0018] “…the application fingerprinting module 324 may store an application computational profile based on collected information regarding computational characteristics within the registers of the CPU, GPU and/or FPGA…”);
determining not to generate a new code segment for the first type of hardware processor (see at least paragraph [0018] “… the computational profile of an application may be created based on application computational fingerprinting metrics…”); and 
in response, generating a new code segment for a second type of hardware processor (see at least paragraph [0032] “an application source code parser may be provided as an extension of the genetic algorithm in the GA prediction model to discover process steps in the application source code that may be suitable for parallelization. In an embodiment, the application source code parser may identify various steps in the application source code that have a potential for speedup in accelerated computational environments such as those utilizing GPUs or FPGAs. In an embodiment, the application source code parser may use a CPU profiler application to identify sections of the code that contributes to a significant portion of the whole application execution time, insert compiler directives around the sections of code, and compile the modified source code using acceleration compiler to verify modified application obtains execution speedup”).  

Per claim 18, Dobrovolsky further teaches
receiving a ranked order of types of hardware processors (see at least paragraph [0014] “…a computer network which includes multiple computers with CPU, GPU and FPGA processors…”); 
based on the ranked order, determining that a new code segment is to be generated for a first type of hardware processor over a second type of hardware processor (see at least paragraph [0016] “…The computer network 200 includes a computer 220 which has a compute acceleration utility processor for determining whether an application is to be executed by a CPU, a GPU or an FPGA, or to be executed by a hybrid of CPU, GPU and/or FPGA…”);
in response, generating a new code segment for the first type of hardware processor (see at least paragraph [0016] “…The computer network 200 includes a computer 220 which has a compute acceleration utility processor for determining whether an application is to be executed by a CPU, a GPU or an FPGA, or to be executed by a hybrid of CPU, GPU and/or FPGA…”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 20200202251 Dobrovolsky et al. in view of U.S. Patent No. 10296437 to Ismael.

Per claim 16, Dobrovolsky further teaches
generating new code that excludes the at least the portion of the original code, wherein the new code interfaces with the set of new code segments (see at least paragraph [0021] “…a GPU version or an FPGA version of the application, over the CPU version of the application…”).  
Dobrovolsky does not explicitly teach:
generating at least one application programming interface (API) that interface the new code to the set of new code segments.  

	Ismael teaches an analogous art relates to generating an application programming interface (API), comprising:
generating at least one application programming interface (API) (see at least col.22, lines 24-28 “…identifies the region of interest by at least analyzing the portion of code of the application instance to determine if the portion of the code would artificially generate Application Programming Interface  (API) related actions to appear as if user invoked…”).
	
Therefore, it would have been obvious for a person of an ordinary skill in the art as of the effective filing date of the claimed invention to modify the teaching of Dobrovolsky to generate an API for communicating between code.  One would have been motivated to do so in order to provide as needed software communications.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140149969 relates to source code separation and generation for heterogeneous central processing unit (CPU) computational device.
US 20130155080 relates to graphics processing unit with command processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191